                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ADAM GHADIRI,                                       Case No. 19-cv-02243-SVK
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING STIPULATION TO
                                   9            v.                                          EXTEND MEDIATION DEADLINE
                                  10    ANDARYS ENTERPRISE, INC., et al.,                   Re: Dkt. No. 25
                                  11                   Defendants.

                                  12          On March 4, 2020, ADR staff posted a remark indicating that Plaintiff had requested that
Northern District of California
 United States District Court




                                  13   the mediation set for March 5, 2020 be taken off calendar. Dkt. 23. The remark also vacated the

                                  14   appointment of the mediator and noted that no new mediator would be appointed unless the Court

                                  15   granted an extension of the mediation deadline. Id. The mediation deadline was December 17,

                                  16   2019. See Docket; Dkt. 25 at 2. On March 6, 2020, the Court issued an order to show cause

                                  17   directing the Parties the parties to file either a notice of settlement or a show cause response by

                                  18   March 10, 2020. Dkt. 24. The Court also set the matter for an order to show cause hearing on

                                  19   March 17, 2020 at 10:00 a.m. Id.

                                  20          On March 10, 2020, the Parties filed a joint stipulation to extend the mediation deadline by

                                  21   ninety (90) days. Dkt. 25. Accordingly, the Court GRANTS the Parties’ stipulation to extend the

                                  22   mediation deadline by ninety (90) days from today’s date and VACATES the hearing set for

                                  23   March 17, 2020. However, in light of the Parties’ failure to complete the mediation on time and

                                  24   utter disregard for this Court’s numerous previous orders regarding the seeking an extension of a

                                  25   mediation deadline in a timely manner, there will be NO FURTHER EXTENSIONS.

                                  26          SO ORDERED.

                                  27   Dated: March 10, 2020                                                                                 _
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
